FILED
                           NOT FOR PUBLICATION                              MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ASAP COPY AND PRINT; ALI                         No. 13-55307
TAZHIBI, DBA ASAP Copy Print; NINA
R. RINGGOLD, Esq.; LAW OFFICES OF                D.C. No. 2:12-cv-10165-ABC-
NINA RINGGOLD,                                   PJW

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
 v.

CANON BUSINESS SOLUTIONS, INC.;
DORSEY & WHITNEY LLP; CANON
FINANCIAL SERVICES, INC.;
GENERAL ELECTRIC CAPITAL
CORPORATION; HEMAR ROUSSO &
HEALD, LLP,

              Defendants - Appellees.



ASAP COPY AND PRINT; ALI                         No. 13-55803
TAZHIBI, DBA ASAP Copy Print; NINA
RINGGOLD, Esq.; LAW OFFICES OF                   D.C. No. 2:12-cv-10165-ABC-
NINA RINGGOLD,                                   PJW

              Plaintiffs - Appellants,

 v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
CANON BUSINESS SOLUTIONS, INC.;
CANON FINANCIAL SERVICES, INC.;
GENERAL ELECTRIC CAPITAL
CORPORATION; HEMAR ROUSSO &
HEALD, LLP,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted March 8, 2016**
                                Pasadena, California

Before: REINHARDT, MURGUIA, and OWENS, Circuit Judges.

      The plaintiffs, ASAP Copy and Print and Ali Tazhibi (collectively “ASAP”),

and their attorney, Nina Ringgold, appeal the district court’s orders remanding

ASAP’s lawsuit to state court for lack of jurisdiction and sanctioning Ringgold.

The plaintiffs and Ringgold further assert that the district court judge should have




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
recused herself due to a conflict of interest. We have jurisdiction pursuant to 28

U.S.C. § 1447(d) and § 1291. We affirm the district court in full.1

1.    We affirm the district court’s order remanding the plaintiffs’ case back to

state court. 28 U.S.C. § 1443, like other federal removal statutes, permits removal

only by defendants in state court actions. See Shamrock Oil & Gas Corp. v. Sheets,

313 U.S. 100, 104-05 (1941). Here, it is indisputable that ASAP was the plaintiff in

the state lawsuit at issue. Nonetheless, ASAP and Ringgold make a number of

inventive and frivolous arguments as to why they should be considered de facto

defendants for removal purposes. No authority, however, supports the proposition

that a plaintiff or non–party in a state action may be transformed into a defendant

for purposes of removal simply because an adverse ruling is issued against him or

her. See id. at 104-07.

      Even if ASAP and Ringgold were defendants empowered to remove the

state case, the district court correctly concluded that 28 U.S.C. § 1443 (1) and (2)

failed to provide removal jurisdiction. Under §1443(1), a defendant must show that



      1
        We also grant the parties’ motions for judicial notice to the extent that they
are compatible with Federal Rule of Evidence 201 and “do[] not require the
acceptance of facts subject to reasonable dispute.” Associated Gen. Contractors of
Am., San Diego Chapter, Inc. v. Cal. Dep't of Transp., 713 F.3d 1187, 1190 n.1
(9th Cir. 2013) (quoting California ex rel. RoNo, LLC v. Altus Fin. S.A., 344 F.3d
920, 931 n.8 (9th Cir. 2003)).

                                           3
she “is denied or cannot enforce” certain federal civil rights in state courts. See

also Johnson v. Mississippi, 421 U.S. 213, 219 (1975). ASAP and Ringgold do not

make that showing. Removal under §1443(2), meanwhile, is only available if the

defendant is a state or federal officer or a person assisting such an officer. City of

Greenwood v. Peacock, 384 U.S. 808, 815, 824 n.22 (1966). The district court

correctly concluded that ASAP and Ringgold are not officers and were not

assisting officers within the meaning of the statute.

      Finally, ASAP and Ringgold’s notice of removal was also untimely because

it was filed more than 30 days after their receipt of a “copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that

the case” has become removable. 28 U.S.C. § 1446(b)(3).2

2.    We affirm the district court’s imposition of sanctions against Ringgold under

Federal Rule of Civil Procedure 11. After the district court concluded that

Ringgold’s arguments in favor of removal were frivolous, Ringgold repeated many

of those same arguments in her motion to vacate the district court’s remand order.

The district court did not abuse its discretion in awarding one of the defendants



      2
         Further, we affirm the district court’s denial of the plaintiffs’ motion to
vacate the remand order. Because we affirm the remand order, we also affirm the
district court’s order denying Ringgold’s request for disability accommodations as
moot.

                                            4
attorney’s fees for the time it spent opposing the motion to vacate. See Fed. R. Civ.

P. 11(b)(1), (b)(2), (c); see also Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

405 (1990).

3.    Finally, we conclude that the district judge did not abuse her discretion in

failing to recuse herself from the case. Under 28 U.S.C. § 455(a), a judge must

recuse herself in any proceeding in which her impartiality is compromised. See

United States v. Holland, 519 F.3d 909, 913 (9th Cir. 2008). The determinative

question is “whether a reasonable person with knowledge of all the facts would

conclude that the judge’s impartiality might reasonably be questioned.” Id.

(quoting Clemens v. U.S. Dist. Court, 428 F.3d 1175, 1178 (9th Cir. 2005)). ASAP

and Ringgold have not shown that a reasonable person would believe that the judge

in this case had any personal bias or improper motive to rule against them.

      AFFIRMED.




                                          5